By Mr. Justice Hill :
Since filing my dissenting opinion, advance sheet No. 1, vol. 137, Pacific Reporter, dated January 19th, has been received. Beginning at page 174 is reported the case of Idaho Tax Commission v. Board of Commissioners of Bannock County, wherein the supreme court of Idaho has held that by the language used in their act creating a tax commission and defining its duties, it was not intended to deprive any officer or board of the duties imposed upon them by the implied provisions of the constitution, or that the commission should usurp or perform the duties of the assessor or county board of equalization; that since their constitution provides a scheme or framework for the administration of their revenue laws the legislature cannot submit another or different scheme or method therefor; that to give the act this construction, as contended for by the commission, would make it unconstitutional ; that since the constitution provides a method or system for the assessment of property with the object and purpose of arriving at a uniformity of valuation, and has designated certain officers to perform the duties relative thereto, it is beyond the power of the legislature to take from such officers such- duties; that the words “assessor,” and county “board of equalization,” as used in their constitution, carry with them the powers usually conferred on officers or boards of like names. These conclusions are in harmony with the former declarations of this court.—In re Taxation of Mines, 9 Colo. 635, 21 Pac. 476, and In re Questions of the Governor, 55 Colo. 17, 123 Pac. 660.
*441Decided January 12th, A. D. 1914.
Rehearing denied February 2d, A. D. 1914.
The construction which I have contended should he given to section 31 of our act of 1911 relieves it of the constitutional objection pointed out by the Idaho court; while the construction given it by the majority makes it unconstitutional when tested by the reasoning in the Idaho case. As a further confirmation of the correctness of my former views sustained by the reasoning of the Idaho court, I call attention to the similarity of the provisions of their constitution and statutes and ours concerning the powers and duties of the assessor, the county and the state board of equalization.